Citation Nr: 1829544	
Decision Date: 06/15/18    Archive Date: 07/02/18

DOCKET NO.  14-31 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a left hand disorder.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 



INTRODUCTION

The Veteran severed on active duty from January 2002 to March 2002, and February 2003 to August 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims and to afford the Veteran every possible consideration.

At the outset, it is unclear whether complete U.S. Army Reserve records have been obtained, and these records may contain information relevant to the issues addressed herein.  On remand, an attempt to obtain any outstanding military records from the U.S. Army Reserve should be made and the RO should verify all periods of ACDUTRA and INACDUTRA. 

Sleep apnea

The Veteran alleges that his sleep apnea had its onset in service in 2002, and has continued since.  See VA 21-4138 Statement In Support of Claim (July 2016).  He further reported to a private treating provider that he snored very loudly and witnessed apneas while in service.  See G. Medical Clinic (Mar. 2016).  The record suggests that the Veteran has a current diagnosis of obstructive sleep apnea.  See G. Medical Clinic (July 2016).  Accordingly, the Board finds that a VA examination for an opinion as to the etiology of the Veteran's sleep apnea is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required, to include: (1) evidence of a current disability; (2) evidence of an event, injury, or disease in service; (3) indication that the current disability may be associated with service; (4) and insufficient medical evidence to make a decision).  

Left hand disorder

The Veteran alleges in his claim for benefits that he cut his finger when he was clearing a jam from his .50 cal gun, and requested treatment but none was given.  Military records show that the Veteran volunteered as a M2.50 cal gunner during active duty service. 

The Board notes that in an October 2013 rating decision the RO referenced a federally contracted medical examination from September 2013 for the Veteran left hand disorder.  The September 2013 contracted medical examination report only reported on a hip disorder, the corresponding invoice from the contractor made no reference to a hand examination being conducted and billed for, and the RO VA Exam Worksheet only requested a hip examination, not a hand examination.  Accordingly, the Board finds that a VA examination for an opinion as to the etiology of the Veteran's left hand disorder is warranted.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain a complete copy of the Veteran's military personnel file and medical records from the U.S. Army Reserve, and verify all periods of ACDUTRA and INACDUTRA.

2. After completion of the above, obtain a VA examination by an appropriately qualified examiner to determine the nature and etiology of the Veteran's sleep apnea.  The claim file should be provided to the examiner and he or she must indicate review of this in the examination report.  After a review of the claim file, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had its onset during active duty service, or is otherwise etiologically related to service?

In providing the above opinion, the VA examiner is asked to address the Veteran's lay statements that he snored loudly during service and witnessed apneas. 

If the requested opinion cannot be rendered without resorting to speculation, the examiner must be clear that such an opinion is not procurable based on a lack of knowledge among the "medical community at large" and not merely on a lack of expertise, insufficient information, or unprocured testing on the part of the specific examiner.  
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved should be provided. 

3.  After completion of directive #1, obtain a VA examination by an appropriately qualified examiner to determine the nature and etiology of the Veteran's left hand disorder.  The claim file should be provided to the examiner and he or she must indicate review of this in the examination report.  After a review of the claim file, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's left hand disorder had its onset during active duty service, or is otherwise etiologically related to service?

In providing the above opinion, the VA examiner is asked to address the Veteran's lay statements that he cut his hand while clearing a jammed gun. 

If the requested opinion cannot be rendered without resorting to speculation, the examiner must be clear that such an opinion is not procurable based on a lack of knowledge among the "medical community at large" and not merely on a lack of expertise, insufficient information, or unprocured testing on the part of the specific examiner.  
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved should be provided. 

4.  After ensuring compliance with the above, readjudicate the issues on appeal.  If a benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




